

Exhibit 10.1


STOCK EXCHANGE AGREEMENT


STOCK EXCHANGE AGREEMENT (the "Agreement") dated as of  , 2010, by and among
Virtual Medical International, Inc., formerly, QE Brushes, Inc., a Nevada
corporation whose principal office is located at 469 St. Pierre Road, Los
Angeles, California 90077 (“VMII”) and Entertainment Arts Research, Inc, a
Nevada corporation (“SELLER”) which owns all of the shares of common stock of
Explain My Surgery Inc., a Nevada corporation (“EMSI”).


R E C I T A L S


A.         EMSI is engaged in the business of the design and operation of an
Internet based pre-operation consultation system.


B.         SELLER owns 23,401,600 shares of common stock of EMSI which
constitute all of the issued and outstanding shares of common stock of EMSI.


C.         VMII is a publicly traded company engaged in the design and operation
of an Internet based pre-operation consultation system.


D.         On the Closing Date (as defined herein), VMII will have authorized
capital of 250,000,000 shares of common stock, $0.00001 par value per share and
50,000,000 shares of preferred stock, $0.00001 par value per share.


E.         Immediately after Closing, VMII will have 48,769,141shares of common
stock outstanding.


F.         VMII desires to acquire one hundred percent (100%) of the issued and
outstanding shares of common stock of EMSI, in consideration for which VMII
shall issue to SELLER 23,401,600 restricted shares of VMII common stock.  (the
“Exchange”)















-1-
 
 

--------------------------------------------------------------------------------

 



AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows.


ARTICLE I


ACQUISITION OF EMSI COMMON STOCK BY VMII


1.1       Acquisition of EMSI. In the manner and subject to the terms and
conditions set forth herein, VMII shall acquire from SELLER, one hundred percent
(100%) of the issued and outstanding shares of common stock of EMSI (the "EMSI
shares of common stock").


1.2       Effective Date. If all of the conditions precedent to the obligations
of each of the parties hereto as hereinafter set forth shall have been satisfied
or shall have been waived, the transactions set forth herein (the "Exchange")
shall become effective on the Closing Date as defined herein.


1.3       Consideration.


(a)           In connection with the acquisition of the EMSI shares of common
stock, VMII will issue to SELLER 23,401,600 restricted shares of VMII common
stock.


(b)           If the outstanding shares of VMII common stock are changed into a
different number or class of shares by reason of any stock split, division or
subdivision of shares, stock dividend, reverse stock split, consolidation of
shares, reclassification, recapitalization, or other similar transaction, then
the number of shares of common stock referenced in Section 1.3(a), above, shall
be appropriately adjusted.


(c)           No fractional shares of VMII Common Stock will be issued in
connection with this Agreement, and no certificates or scrip for any such
fractional shares will be issued.


 
1.4
Effect of Stock Exchange. As of the Closing Date, all of the following shall
occur:



(a)           The Articles of Incorporation of EMSI and VMII, as in effect on
the Effective Date, shall continue in effect without change or amendment.


(b)           The Bylaws of EMSI and VMII, as in effect on the Closing Date,
shall continue in effect without change or amendment.


1.5       Disclosure Schedules. Simultaneously with the execution of this
Agreement: (a) VMII shall deliver a schedule relating to VMII which, along with
the reports of VMII filed with the Securities and Exchange Commission, shall be
referred to as the "VMII Disclosure Schedule" , and (b) SELLER shall deliver a
schedule relating to EMSI (the "EMSI Disclosure Schedule" and collectively with
the VMII Disclosure Schedule, the "Disclosure Schedules") setting forth the
matters required to be set forth in the Disclosure Schedules as described
elsewhere in this Agreement. The Disclosure Schedules shall be deemed to be part
of this Agreement. VMII’S Disclosure Schedule shall include, but is not limited
to, all publicly filed documents of VMII.



-2-
 
 

--------------------------------------------------------------------------------

 

1.6       Further Action. From time to time after the Closing, without further
consideration, the parties shall execute and deliver such instruments of
conveyance and transfer and shall take such other action as any party reasonably
may request to more effectively transfer the EMSI shares of common stock and
VMII Shares.


ARTICLE II


CONDUCT OF BUSINESS PENDING CLOSING; STOCKHOLDER APPROVAL


VMII and SELLER covenant that between the date hereof and the Closing Date (as
hereinafter defined):


2.1       Access by SELLER. VMII shall afford to SELLER and its legal counsel,
accountants and other representatives, throughout the period prior to the
Closing Date, full access, during normal business hours, to (a) all of the
books, contracts and records of VMII, and shall furnish SELLER and EMSI, during
such period, with all information concerning VMII that SELLER may reasonably
request and (b) the properties of VMII in order to conduct inspections at
SELLER’s expense to determine that VMII is operating in material compliance with
all applicable federal, state and local and foreign statutes, rules and
regulations, and that VMII's assets are substantially in the condition and of
the capacities represented and warranted in this Agreement. Any such
investigation or inspection by SELLER shall not be deemed a waiver of, or
otherwise limit, the representations, warranties and covenants contained herein.
SELLER shall grant identical access to VMII and its agents.


2.2       Conduct of Business. During the period from the date hereof to the
Closing Date, the business of VMII and EMSI shall be operated by the respective
entities in the usual and ordinary course of such business and in material
compliance with the terms of this Agreement. Without limiting the generality of
the foregoing:


(a)           VMII and SELLER, respectively, shall each use their reasonable
efforts to (i) keep available the services of the present agents of VMII and
EMSI; (ii) complete or maintain all existing material arrangements; (iii)
maintain the integrity of all confidential information of VMII and EMSI; and
(iv) comply in all material respects with all applicable laws; and (b) Except as
contemplated by this Agreement, VMII and EMSI shall not (i) sell, lease, assign,
transfer or otherwise dispose of any of their material assets or property
including cash; (ii) agree to assume, guarantee, endorse or in any way become
responsible or liable for, directly or indirectly, any material contingent
obligation; make any material capital expenditures; (iii) enter into any
transaction concerning a merger or consolidation other than with the other party
hereto or liquidate or dissolve itself (or suffer any liquidation or
dissolution) or convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of related transactions, all or a substantial part of
its property, business, or assets, or stock or securities convertible into stock
of any subsidiary, or make any material change in the present method of
conducting business; (iv) declare or pay any dividends or make any other
distribution (whether in cash or property) on any shares of its capital stock or
purchase, redeem, retire or otherwise acquire for value any shares of its
capital stock or warrants or options whether now or hereafter outstanding; (v)
make or suffer to exist any advances or loans to, or investments in any person,
firm, corporation or other business entity not a party to this Agreement; (vi)
enter into any new material agreement or be or become liable under any new
material agreement, for the lease, hire or use of any real or personal property;
(vii) create, incur, assume or suffer to exist, any mortgage, pledge, lien,
charge, security interest or encumbrance of any kind upon any of its property or
assets, income or profits, whether now owned or hereafter acquired; or (viii)
agree to do any of the foregoing.

-3-
 
 

--------------------------------------------------------------------------------

 

2.3       Exclusivity to SELLER and EMSI. VMII and its officers, directors,
representatives and agents, from the date hereof, until the Closing Date (unless
this Agreement shall be earlier terminated as hereinafter provided), shall not
hold discussions with any person or entity, other than SELLER and EMSI or their
respective agents concerning the Exchange, nor solicit, negotiate or entertain
any inquiries, proposals or offers to purchase the business of VMII, nor the
shares of capital stock of VMII from any person other than SELLER and EMSI, nor,
except in connection with the normal operation of VMII's respective business, or
as required by law, or as authorized in writing by SELLER, disclose any
confidential information concerning VMII to any person other than SELLER, EMSI
and SELLER and EMSI’s representatives or agents. SELLER and EMSI shall from the
date hereof, and until the Closing Date, owe the identical obligations of
confidentiality and exclusivity to VMII concerning the Exchange as stated in
this Section.


2.4       Board and Shareholder Approval. The Board of Directors of VMII has
determined that the Exchange is fair to and in the best interests of its
stockholders and has approved and adopted this Agreement and the terms of the
Exchange.  Shareholders of VMII will not vote or approve of the transaction
contemplated by this agreement.  This Agreement constitutes, and all other
agreements contemplated hereby will constitute, when executed and delivered by
VMII, the valid and binding obligation of VMII, enforceable in accordance with
their respective terms.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF VMII


Except as set forth in the VMII Disclosure Schedule (which incorporates all the
reports of VMII filed with the United States Securities and Exchange Commission)
VMII represents and warrants to SELLER as follows:


3.1       Organization and Standing. VMII is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
VMII has all requisite corporate power to carry on its business as it is now
being conducted and is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction where such qualification is
necessary under applicable law except where the failure to qualify (individually
or in the aggregate) will not have any material adverse effect on the business
or prospects of VMII. The copies of the Articles of Incorporation and Bylaws of
VMII, as amended to date, which have been delivered to SELLER and EMSI, are true
and complete copies of these documents as now in effect.


3.2      Capitalization.


(a)           The  number of shares of capital stock which are issued and
outstanding are set forth in Recital D. All of such shares of capital stock that
are issued and outstanding are duly authorized, validly issued and outstanding,
fully paid and nonassessable, and were not issued in violation of the preemptive
rights of any person. Other than as set forth in the VMII Disclosure Schedule
and Recital D, there are no subscriptions, warrants, rights or calls or other
commitments or agreements to which VMII is a party or by which it is bound,
pursuant to which VMII is or may be required to issue or deliver securities of
any class. Other than as set forth in the VMII Disclosure Schedule and Recital
D, there are no outstanding securities convertible or exchangeable, actually or
contingently, into common stock or any other securities of VMII.



-4-
 
 

--------------------------------------------------------------------------------

 

(b)           To VMII’S knowledge, all outstanding shares of VMII capital stock
have been issued and granted in compliance with all applicable securities laws
and other applicable legal requirements.


(c)           VMII has good and marketable title to all of the VMII Shares, free
and clear of all liens, claims and encumbrances of any third persons.


3.3       Subsidiaries. VMII owns no subsidiaries nor does it own or have an
interest in any other corporation, partnership, joint venture or other entity.


3.4       Authority. VMII’s Board of Directors has determined that the Exchange
is fair to and in the best interests of VMII’s stockholders. The execution,
delivery and performance by VMII of this Agreement (including the contemplated
issuance of up to 23,401,600 VMII Shares in accordance with this Agreement) has
been duly authorized by all necessary action on the part of VMII. VMII has the
absolute and unrestricted right, power and authority to perform its obligations
under this Agreement. This Agreement constitutes, and all other agreements
contemplated hereby will constitute, when executed and delivered by VMII in
accordance herewith, the valid and binding obligations of VMII, enforceable in
accordance with their respective terms.


3.5       Assets. Except as set forth in the VMII Disclosure Schedule, VMII has
no material assets. VMII has good and marketable title to all of the assets and
properties listed on Schedule 3.5 and as reflected on the balance sheet included
in the VMII Financial Statements (as hereinafter defined).


3.6       Contracts and Other Commitments. Except as set forth in the VMII
Disclosure Schedule, VMII is not a party to any contracts or agreements.


3.7       Litigation. There is no claim, action, proceeding, or investigation
pending or, to its knowledge, threatened against or affecting VMII before or by
any court, arbitrator or governmental agency or authority which, in its
reasonable judgment, could have a material adverse effect on the operations or
prospects of VMII. There are no decrees, injunctions or orders of any court,
governmental department, agency or arbitration outstanding against VMII or
asserted against VMII that has not been paid.


3.8       Taxes. For purposes of this Agreement, (A) "Tax" (and, with
correlative meaning, "Taxes") shall mean any federal, state, local or foreign
income, alternative or add_ on minimum, business, employment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, withholding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
"Returns" shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.


(a)          
VMII has duly filed all Returns required to be filed by it other than Return
(individually and in the aggregate) where the failure to file would have no
material adverse effect on the business or prospects of VMII. All such Returns
were, when filed, and to the knowledge of VMII are, accurate and complete in all
material respects and were prepared in conformity with applicable laws and
regulations. VMII has paid or will pay in full or has adequately reserved
against all Taxes otherwise assessed against it through the Closing Date.




-5-
 
 

--------------------------------------------------------------------------------

 



(b)          
VMII is not a party to any pending action or proceeding by any governmental
authority for the assessment of any Tax, and, to the knowledge of VMII, no claim
for assessment or collection of any Tax related to VMII has been asserted
against VMII that has not been paid. There are no Tax liens upon the assets of
VMII. There is no valid basis, to VMII 's knowledge, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any Tax to be
issued to VMII by any governmental authority.



3.9       Compliance with Laws and Regulations. VMII has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements (federal, state and local and foreign)
applicable to it in all jurisdictions where the business of VMII is conducted or
to which VMII is subject, including all requisite filings with the SEC. VMII has
not made any misrepresentation nor has omitted any material facts in any of its
SEC filings to date.


3.10     Hazardous Materials. To the knowledge of VMII, VMII has not violated,
or received any written notice from any governmental authority with respect to
the violation of any law, rule, regulation or ordinance pertaining to the use,
maintenance, storage, transportation or disposal of "Hazardous Materials." As
used herein, the term “Hazardous Materials” means any substance now or hereafter
designated pursuant to Section 307(a) and 311 (b)(2)(A) of the Federal Clean
Water Act, 33 USC §§ 1317(a), 1321(b)(2)(A), Section 112 of the Federal Clean
Air Act, 42 USC § 3412, Section 3001 of the Federal Resource Conservation and
Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic Substances Control
Act, 15 USC § 2606, or Section 101(14) and Section 102 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 USC §§ 9601(14),
9602.


3.11     No Breaches. The making and performance of this Agreement will not (i)
conflict with or violate the Articles of Incorporation or the Bylaws of VMII,
(ii) violate any laws, ordinances, rules, or regulations, or any order, writ,
injunction or decree to which VMII is a party or by which VMII or any of its
businesses, or operations may be bound or affected or (iii) result in any breach
or termination of, or constitute a default under, or constitute an event which,
with notice or lapse of time, or both, would become a default under, or result
in the creation of any encumbrance upon any material asset of VMII under, or
create any rights of termination, cancellation or acceleration in any person
under, any contract.


3.12     Employees. VMII has no employees that are represented by any labor
union or collective bargaining unit. Nor does VMII have any employment
agreements or compensation plans which are in effect with anyone.


3.13     Financial Statements. Year end audited financial statements and
unaudited quarterly stub financial statements are available online at
www.sec.gov (collectively the "Financial Statements"). The Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of VMII for the periods indicated, prepared in
accordance with generally accepted accounting principles ("GAAP"), consistently
applied. There are no assets of VMII the value of which is materially overstated
in said balance sheets.


3.14     Absence of Certain Changes or Events. Except as set forth in the VMII
Disclosure Schedule, since June 30, 2010 (the "Balance Sheet Dates"), there has
not been:



-6-
 
 

--------------------------------------------------------------------------------

 

(a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of VMII;


(b)           any material damage, destruction or loss of any material
properties of VMII, whether or not covered by insurance;


(c)           any material adverse change in the manner in which the business of
VMII and has been conducted;


(d)           any material adverse change in the treatment and protection of
trade secrets or other confidential information of VMII; and


(e)           any occurrence not included in paragraphs (a) through (d) of this
Section 3.14 which has resulted, or which VMII has reason to believe, might be
expected to result in, a material adverse change in the business or prospects of
VMII.


3.15     Government Licenses, Permits, Authorizations. VMII has all governmental
licenses, permits, authorizations and approvals necessary for the conduct of its
business as currently conducted ("Licenses and Permits"). All such Licenses and
Permits are in full force and effect, and no proceedings for the suspension or
cancellation of any thereof is pending or, to the knowledge of VMII, threatened.


3.16     Employee Benefit Plans.


(a)           VMII has no bonus, material deferred compensation, material
incentive compensation, stock purchase, stock option, severance pay, termination
pay, hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan.


(b)           VMII has not maintained, sponsored or contributed to, any employee
pension benefit plan (as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA")) or any similar pension
benefit plan under the laws of any foreign jurisdiction.


(c)           Except as set forth in the VMII Disclosure Schedule, neither the
execution, delivery or performance of this Agreement, nor the consummation of
the Exchange or any of the other transactions contemplated by this Agreement,
will result in any bonus, golden parachute, severance or other payment or
obligation to any current or former employee or director of any of VMII, or
result in any acceleration of the time of payment, provision or vesting of any
such benefits.


3.17     Business Locations. Other than as set forth in the VMII Disclosure
Schedule, VMII does not own or lease any real or personal property in any state
or country.


3.18     Intellectual Property. VMII owns no intellectual property of any kind.
VMII is not currently in receipt of any notice of any violation or infringements
of, and is not knowingly violating or infringing, or to the best of its
knowledge has not violated or infringed the rights of others in any trademark,
trade name, service mark, copyright, patent, trade secret, know-how or other
intangible asset.



-7-
 
 

--------------------------------------------------------------------------------

 

3.19     Governmental Approvals. Except as set forth in the VMII Disclosure
Schedule, no authorization, license, permit, franchise, approval, order or
consent of, and no registration, declaration or filing by VMII with, any
governmental authority, domestic or foreign, federal, state or local, is
required in connection with VMII’s execution, delivery and performance of this
Agreement. Except as set forth in the VMII Disclosure Schedule, no consents of
any other parties are required to be received by or on the part of VMII to
enable VMII to enter into and carry out this Agreement.


3.20     Transactions with Affiliates. Except as set forth in the VMII
Disclosure Schedule, VMII is not indebted for money borrowed, either directly or
indirectly, from any of its officers, directors, or any Affiliate (as defined
below), in any amount whatsoever; nor are any of its officers, directors, or
Affiliates indebted for money borrowed from VMII; nor are there any transactions
of a continuing nature between VMII and any of its officers, directors, or
Affiliates not subject to cancellation which will continue beyond the Closing
Date, including, without limitation, use of the assets of VMII for personal
benefit with or without adequate compensation. For purposes of this Agreement,
the term "Affiliate" shall mean any person that, directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person specified. As used in the foregoing definition, the
term (i) "control” shall mean the power through the ownership of voting
securities, contract or otherwise to direct the affairs of another person and
(ii) "person" shall mean an individual, firm, trust, association, corporation,
partnership, government (whether federal, state, local or other political
subdivision, or any agency or bureau of any of them) or other entity.


3.21     No Distributions. VMII has not made nor has any intention of making any
distribution or payment to any of its shareholders with respect to any of its
shares prior to the Closing Date.


3.22     Liabilities. VMII has no material direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, contingent or otherwise ("Liabilities"), whether
or not of a kind required by generally accepted accounting principles to be set
forth on a financial statement, other than (i) Liabilities fully and adequately
reflected or reserved against on the VMII Balance Sheet, (ii) Liabilities
incurred since the Balance Sheet Date in the ordinary course of the business of
VMII, or (iii) Liabilities otherwise disclosed in this Agreement, including the
exhibits hereto and VMII Disclosure Schedule.


3.23     Accounts Receivable. VMII has no accounts receivable.


3.24     Insurance. VMII has no insurance policies in effect.


3.25     No Omissions or Untrue Statements. To the best of each party’s
knowledge no representation or warranty made by VMII or the PRINCIPAL VMII
SHARHOLDER (with respect to Section 3.25 only) to SELLER and EMSI in this
Agreement, the VMII Disclosure Schedule or in any certificate of an VMII officer
required to be delivered to SELLER pursuant to the terms of this Agreement,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state a material fact necessary to make the statements contained
herein or therein not misleading as of the date hereof and as of the Closing
Date.



-8-
 
 

--------------------------------------------------------------------------------

 

ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER


Except as set forth in the EMSI Disclosure Schedule, SELLER jointly and
severally represent and warrant to VMII as follows as of the date hereof and as
of the Closing Date:


4.1       Organization and Standing of EMSI. EMSI is a corporation duly
organized, validly existing and in good standing under the laws of Nevada, and
has the corporate power to carry on its business as now conducted and to own its
assets and is duly qualified to transact business as a foreign corporation in
each state where such qualification is necessary except where the failure to
qualify will not have a material adverse effect on the business or prospects of
EMSI. The copies of the Articles of Incorporation and Bylaws of EMSI, as amended
to date, and made available to VMII, are true and complete copies of those
documents as now in effect.


4.2       Authority. The Board of Directors of EMSI has not approved or
disapproved of this agreement.


4.3       No Conflict. The making and performance of this Agreement will not (i)
conflict with the Articles of Incorporation or the Bylaws of EMSI, (ii) violate
any laws, ordinances, rules, or regulations, or any order, writ, injunction or
decree to which EMSI is a party or by which EMSI or any of their material
assets, business, or operations may be bound or affected or (iii) result in any
breach or termination of, or constitute a default under, or constitute an event
which, with notice or lapse of time, or both, would become a default under, or
result in the creation of any encumbrance upon any material asset of EMSI, or
create any rights of termination, cancellation, or acceleration in any person
under any material agreement, arrangement, or commitment.


4.4       Properties. Except as set forth in the EMSI Disclosure Schedule,
SELLER has good and marketable title to all of the EMSI shares of common stock,
free and clear of all liens, claims and encumbrances of third persons
whatsoever, and EMSI has good and marketable title to all of the assets and
properties which it purports to own as reflected on the balance sheet included
in the EMSI Financial Statements (as hereinafter defined), or thereafter
acquired.


4.5       Capitalization of EMSI. The authorized capital of EMSI consists of
100,000,000 shares of common stock, of which 23,401,600 shares of common stock
are issued and outstanding.  There are no other classes of securities authorized
for issuance by EMSI.   Such outstanding shares of common stock are duly
authorized, validly issued, fully paid, and non-assessable. As of the date
hereof, there were no outstanding options, warrants or rights of conversion or
other rights, agreements, arrangements or commitments relating to the securities
of EMSI or obligating EMSI to issue or sell shares of common stock. To EMSI’S
knowledge, all outstanding shares of common stock of EMSI have been issued and
granted in compliance with all applicable legal requirements.


4.6       Governmental Approval; Consents. No authorization, license, permit,
franchise, approval, order or consent of, and no registration, declaration or
filing by SELLER or EMSI with any governmental authority, domestic or foreign,
federal, state or local, is required in connection with SELLERS OR EMSI’s
execution, delivery and performance of this Agreement. Except as set forth in
the EMSI Disclosure Schedule, no consents of any other parties are required to
be received by or on the part of SELLER or EMSI to enable SELLER to enter into
and carry out this Agreement.

-9-
 
 

--------------------------------------------------------------------------------

 

4.7       Adverse Developments. Since June 30, 2010, there have been no material
adverse changes in the assets, liabilities, properties, operations or financial
condition of EMSI, and no event has occurred other than in the ordinary and
usual course of business or as set forth in the EMSI Financial Statements which
could be reasonably expected to have a materially adverse effect upon EMSI.


4.8       Taxes. EMSI has duly filed all returns required to be filed. All such
returns were, when filed, and to SELLER’S knowledge are, accurate and complete
in all material respects and were prepared in conformity with applicable laws
and regulations. EMSI has paid in full all taxes through the Closing Date. EMSI
is not a party to any pending action or proceeding by any governmental authority
for the assessment of any tax, and, to the knowledge of EMSI, no claim for
assessment or collection of any tax has been asserted against EMSI that have not
been paid. There are no tax liens upon the assets of EMSI. There is no valid
basis, to EMSI 's knowledge, for any assessment, deficiency, notice, 30-day
letter or similar intention to assess any tax to be issued to EMSI by any
governmental authority.


4.9       Litigation. Except as set forth on the EMSI Disclosure Schedule, there
is no material claim, action, proceeding, or investigation pending or, to their
knowledge, threatened against or affecting SELLER or EMSI before or by any
court, arbitrator or governmental agency or authority. There are no material
decrees, injunctions or orders of any court, governmental department, agency or
arbitration outstanding against SELLER or EMSI.


4.10     Compliance with Laws and Regulations. EMSI has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements applicable to it in all jurisdictions in
which its operations are currently conducted or to which it is currently
subject.


4.11     Governmental Licenses, Permits and Authorizations. EMSI has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.


4.12     Liabilities. EMSI has no material direct or indirect liabilities, as
that term is defined in Section 3.22 ("EMSI Liabilities"), whether or not of a
kind required by generally accepted accounting principles to be set forth on a
financial statement, other than (i) EMSI Liabilities fully and adequately
reflected or reserved against on the EMSI Balance Sheet, (ii) EMSI Liabilities
incurred in the ordinary course of the business of EMSI, and (iii) EMSI
Liabilities otherwise disclosed in this Agreement, including the Exhibits
hereto.


4.13     SELLER's Representations Regarding VMII Shares.


(a)           SELLER acknowledges that VMII has limited assets and business and
that the VMII Shares are speculative and involve a high degree of risk,
including among many other risks that the VMII Shares will be restricted as
elsewhere described in this Agreement and will not be transferable unless first
registered under the Securities Act of 1933, as amended ("Act"), or pursuant to
an exemption from the Act's registration requirements.



-10-
 
 

--------------------------------------------------------------------------------

 

(b)           SELLER acknowledges and agrees that it has been furnished with
copies of the periodic reports of VMII filed with the United States Securities
and Exchange Commission including those on Forms 10-K and 10-Q since VMII’s
inception. SELLER has had an opportunity to ask questions of and receive answers
from VMII regarding its business, assets, results of operations, financial
condition and plan of operation and the terms and conditions of the issuance of
the VMII Shares.


(c)           SELLER is an accredited investor as that term is defined in
Regulation 501 of the Securities Act of 1933, as amended and are each acquiring
the VMII Shares for his own account, and not for the account of any other person
other than for the benefit of SELLER, and SELLER have no current intent to make
any resale, pledge, hypothecation, distribution or public offering of the VMII
Shares except as permitted by applicable law.


(d)           SELLER, acting with the assistance of counsel and other
professional advisers, possesses such knowledge and experience in financial, tax
and business matters as to enable it to utilize the information made available
by VMII, to evaluate the merits and risks of acquiring the VMII Shares and to
make an informed investment decision with respect thereto.


(e)           SELLER was not solicited by VMII or anyone on VMII's behalf to
enter into any transaction whatsoever, by any form of general solicitation or
general advertising, as those terms are defined in Regulation D of the
Securities Act of 1933, as amended.


4.14     Contracts and Other Commitments. Schedule 4.14 of the EMSI Disclosure
Schedule consists of a true and complete list of all material contracts,
agreements, commitments and other instruments (whether oral or written) to which
EMSI is a party. EMSI has made or will make available to VMII a copy of each
such contract. All such contracts are valid and binding upon EMSI and are in
full force and effect and are enforceable in accordance with their respective
terms. No such contracts are in breach, and no event has occurred which, with
the lapse of time or action by a third party, could result in a material default
under the terms thereof. To EMSI’S knowledge, no stockholder of EMSI has
received any payment from any contracting party in connection with or as an
inducement for causing EMSI to enter into any such contract.


4.15     Absence of Certain Changes or Events. Except as set forth in the EMSI
Disclosure Schedule, since June 30, 2010 (the "Balance Sheet Date"), there has
not been:


(a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of EMSI;


(b)           any material damage, destruction or loss of any material
properties of EMSI, whether or not covered by insurance;


(c)           any material adverse change in the manner in which the business of
EMSI and has been conducted;


(d)           any material adverse change in the treatment and protection of
trade secrets or other confidential information of EMSI; and


(e)           any occurrence not included in paragraphs (a) through (d) of this
Section 4.15 which has resulted, or which EMSI has reason to believe, might be
expected to result in a material adverse change in the business or prospects of
EMSI.



-11-
 
 

--------------------------------------------------------------------------------

 

4.16     Financial Statements.   EMSI will supply financial statements as
required by VMII.


4.17     EMSI Intellectual Property. Schedule 4.17 of the EMSI Disclosure
Schedule sets forth a complete and correct list and summary description of all
intellectual property, including computer software, trademarks, trade names,
service marks, service names, brand names, copyrights and patents, registrations
thereof and applications therefore, applicable to or used in the business of
EMSI, together with a complete list of all licenses granted by or to EMSI with
respect to any of the above. Except as otherwise set forth in Schedule 4.17 all
such trademarks, trade names, service marks, service names, brand names,
copyrights and patents are owned by EMSI, free and clear of all liens, claims,
security interests and encumbrances of any nature whatsoever. EMSI is not
currently in receipt of any notice of any violation or infringements of, and is
not knowingly violating or infringing, the rights of others in any trademark,
trade name, service mark, copyright, patent, trade secret, know-how or other
intangible asset. EMSI has not (i) licensed any of the material proprietary
assets to any person or entity on an exclusive basis, or (ii) entered into any
covenant not to compete or agreement limiting its ability to exploit fully any
proprietary asset or to transact business in any market or geographical area or
with any person or entity.


4.18     Subsidiaries. Except as set forth in Schedule 4.18 of the EMSI
Disclosure Schedule, EMSI owns no subsidiaries nor does it own or have an
interest in any other corporation, partnership, joint venture or other entity.


4.19     Hazardous Materials. To the knowledge of EMSI, EMSI has not violated,
or received any written notice from any governmental authority with respect to
the violation of any law, rule, regulation or ordinance pertaining to the use,
maintenance, storage, transportation or disposal of "Hazardous Materials." As
used herein, the term “Hazardous Materials” means any substance now or hereafter
designated which is found to be toxic or harmful to humans or the environment
when present in certain amounts or quantities.


4.20     Employees. EMSI has no employees that are represented by any labor
union or collective bargaining unit.


4.21     Employee Benefit Plans. The EMSI Disclosure Schedule identifies each
salary, bonus, material deferred compensation, material incentive compensation,
stock purchase, stock option, severance pay, termination pay, hospitalization,
medical, insurance, supplemental unemployment benefits, profit-sharing, pension
or retirement plan, program or material agreement.


4.22     Business Locations. Other than as set forth in the EMSI Disclosure
Schedule, EMSI does not own or lease any real or personal property in any state
or country.


4.23     Insurance. Except as set forth in Schedule 4.23 of the EMSI Disclosure
Schedule, EMSI has no insurance policies in effect.


4.24     No Omission or Untrue Statement. To the best of each party’s knowledge,
no representation or warranty made by SELLER to VMII in this Agreement contains
or will contain any untrue statement of a material fact, or omits or will omit
to state a material fact necessary to make the statements contained herein or
therein not misleading as of the date hereof and as of the Closing Date.



-12-
 
 

--------------------------------------------------------------------------------

 

ARTICLE V


CLOSING


5.1       Closing. The Exchange shall be completed on the first business day
after the day on which the last of the conditions contained in this Article V is
fulfilled or waived (the “Closing Date”); provided, however, that in no event
shall the Closing occur later than December 31, 2010, unless otherwise agreed to
by the parties. The Closing shall take place as the parties may agree. At the
Closing, VMII and SELLER shall make the deliveries contemplated by this
Agreement, and in accordance with the terms of this Agreement.


5.2       VMII’s Closing Deliveries. At the Closing, in addition to documents
referred elsewhere, VMII shall cause to be delivered to SELLER:


(a)           a certificate, dated as of the Closing Date, executed by the
President or Chief Executive Officer of VMII, to the effect that the
representations and warranties contained in this Agreement are true and correct
in all material respects at and as of the Closing Date and that VMII has
complied with or performed in all material respects all terms, covenants and
conditions to be complied with or performed by VMII on or prior to the Closing
Date;


(b)           certificates representing the VMII Shares issuable upon
consummation of
the Exchange;


(c)           Certified resolution of the Board of Directors and shareholders
authorizing and approving the transactions set forth herein;


(d)           The VMII Disclosure Schedule;


(e)           such other documents as SELLER or their counsel may reasonably
require.


5.3       EMSI’s Closing Deliveries. At the Closing, in addition to documents
referred to elsewhere, SELLER shall deliver to VMII:


(a)           a certificate of SELLER dated as of the Closing Date that the
representations and warranties of SELLER contained in this Agreement are true
and correct in all material respects and that SELLER have complied with or
performed in all material respects all terms, covenants, and conditions to be
complied with or performed by SELLER on or prior to the Closing Date;


(b)           certificates representing EMSI shares of common stock owned by
SELLER, duly endorsed for transfer or accompanied by a properly executed stock
power;


(c)           the EMSI Disclosure Schedule;


(d)           such other documents as VMII or its counsel may reasonably
require.



-13-
 
 

--------------------------------------------------------------------------------

 

ARTICLE VI


CONDITIONS TO OBLIGATIONS OF VMII


The obligation of VMII to consummate the Closing is subject to the following
conditions, any of which may be waived by it in its sole discretion.


6.1       Compliance by SELLER. SELLER shall have performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with in all material respects by SELLER prior to or
on the Closing Date;


6.2       Accuracy of SELLER’s Representations. SELLER’s representations and
warranties contained in this Agreement (including the Disclosure Schedule) or
any schedule, certificate, or other instrument delivered pursuant to the
provisions hereof or in connection with the transactions contemplated hereby
shall be true and correct in all material respects at and as of the Closing Date
(except for such changes permitted by this Agreement) and shall be deemed to be
made again as of the Closing Date.


6.3       Documents. All documents and instruments required hereunder to be
delivered by SELLER to VMII at the Closing shall be delivered in form and
substance reasonably satisfactory to VMII and its counsel.


6.4       Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or, to VMII’s knowledge, be threatened.


6.5       Material Adverse Change. Except for operations in the ordinary course
of business, no material adverse change shall have occurred subsequent to June
30, 2010 in the financial position, results of operations, assets, or
liabilities of EMSI, nor shall any event or circumstance have occurred which
would result in a material adverse change in the financial position, results of
operations, assets, or liabilities of EMSI.


6.6       Approval by Board of Directors. The Board of Directors of VMII shall
have approved this Agreement and the transactions contemplated hereby.


6.7       Satisfaction with Due Diligence. VMII shall have been satisfied with
its due diligence review of EMSI, its subsidiaries and their operations.


6.8       Regulatory Compliance. VMII shall have received any and all regulatory
approvals and consents required to complete the transactions contemplated
hereby.


ARTICLE VII


CONDITIONS TO SELLER’S OBLIGATIONS


SELLER’s obligation to consummate the Closing is subject to the following
conditions:



-14-
 
 

--------------------------------------------------------------------------------

 

7.1       Compliance by VMII.  VMII shall have performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with by them prior to or on the Closing Date.


7.2       Accuracy of Representations of VMII. The representations and
warranties of VMII contained in this Agreement (including the exhibits hereto
and the VMII Disclosure Schedule) or any schedule, certificate, or other
instrument delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at and as of the Closing Date (except for changes permitted by this
Agreement) and shall be deemed to be made again as of the Closing Date.


7.3       Continuation as Publicly Traded Company. VMII shares shall continue to
trade on the Bulletin Board.


7.4       Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or to SELLER’ knowledge, be threatened.


7.5       Documents. All documents and instruments required hereunder to be
delivered by VMII at the Closing shall be delivered in form and substance
reasonably satisfactory to SELLER and their counsel.


7.6       Balance Sheet. Except as set forth in Section 7.6 of the VMII
Disclosure Schedule, VMII shall have no liabilities except as incurred in the
ordinary course of business, as reflected on VMII's most recent balance sheet,
or as otherwise approved by SELLER.


7.7       Approval by Board of Directors and Shareholders.  Neither the board of
directors nor shareholders of EMSI shall have approved this Agreement and the
transactions contemplated hereby.


7.8       Satisfaction with Due Diligence. SELLER shall have been satisfied with
its due diligence review of VMII and satisfied themselves that VMII continues to
trade its shares on the Bulletin Board.


7.9       Regulatory Compliance. EMSI shall have received any and all regulatory
approvals and consents required to complete the transactions contemplated
hereby.


7.10     Outstanding Shares. VMII remains a publicly traded corporation and VMII
shall have __________ shares of VMII common stock issued and outstanding prior
to the Closing.


ARTICLE VIII


TERMINATION


    8.1 Termination Prior to Closing.


(a)           If the Closing has not occurred by December 31, 2010, any party
may terminate this Agreement at any time thereafter by giving written notice of
termination to the other, provided, however, that no party may terminate this
Agreement if such party has breached any material terms or

-15-
 
 

--------------------------------------------------------------------------------

 

conditions of this Agreement and such breach has prevented the timely closing of
the Exchange. Notwithstanding the above, such deadline may be extended one or
more times, only by mutual written consent of SELLER and VMII.


(b)           Prior to December 31, 2010, any party may terminate this Agreement
following the insolvency or bankruptcy of the other party hereto, or if any one
or more of the conditions to Closing set forth in Article VI or Article VII
shall become incapable of fulfillment or there shall have occurred a material
breach of this Agreement and either such condition of breach shall not have been
waived by the party for whose benefit the condition was established, then VMII
(in the case of a condition in Article VI) or SELLER (in the case of a condition
specified in Article VII) may terminate this Agreement. In addition, either VMII
or SELLER may terminate this Agreement upon written notice to the other if it
shall reasonably determine that the Exchange has become inadvisable by reason of
the institution or threat by any federal, state or municipal governmental
authorities of a formal investigation or of any action, suit or proceeding of
any kind against either or both parties.


8.2       Consequences of Termination. Upon termination of this Agreement
pursuant to this Article VIII or any other express right of termination provided
elsewhere in this Agreement, the parties shall be relieved of any further
obligation under this Agreement except for the obligations in Section 11.4;
provided, however, that no termination of this Agreement, pursuant to this
Article VIII hereof or under any other express right of termination provided
elsewhere in this Agreement shall operate to release any party from any
liability to any other party incurred otherwise than under this Agreement before
the date of such termination, or from any liability resulting from any willful
misrepresentation of a material fact made in connection with this Agreement or
willful breach of any material provision hereof.


ARTICLE IX


ADDITIONAL COVENANTS


9.1       Mutual Cooperation. The parties hereto will cooperate with each other,
and will use all reasonable efforts to cause the fulfillment of the conditions
to the parties' obligations hereunder and to obtain as promptly as possible all
consents, authorizations, orders or approvals from each and every third party,
whether private or governmental, required in connection with the transactions
contemplated by this Agreement.


9.2       Changes in Representations and Warranties of a Party. Between the date
of this Agreement and the Closing Date, no party shall directly or indirectly,
enter into any transaction, take any action, or by inaction permit an otherwise
preventable event to occur, which would result in any of the representations and
warranties of such party herein contained not being true and correct at and as
of the Closing Date. Each party shall promptly give written notice to the other
parties upon becoming aware of (A) any fact which, if known on the date hereof,
would have been required to be set forth or disclosed pursuant to this
Agreement, and (B) any impending or threatened breach in any material respect of
any of the party's representations and warranties contained in this Agreement
and with respect to the latter shall use all reasonable efforts to remedy same.


9.3       SEC Filings. The parties agree that the following filings shall be
made with the Securities and Exchange Commission ("Commission"): (a) a report on
Form 8-K will be filed with the Commission disclosing the consummation of the
Exchange; and, (b) any and all other filings necessary to comply with the
Exchange Act.

-16-
 
 

--------------------------------------------------------------------------------

 

9.4       Conduct of Business. During the period from the date of this Agreement
until the earlier of the Closing Date or the termination of this Agreement in
accordance with its terms, EMSI shall continue to conduct its businesses and
maintain its business relationships in the ordinary and usual course consistent
with past practice and will not, without limitation, without the prior written
consent of VMII:


(a)           Sell, lease, assign transfer or otherwise dispose of any of its
material assets, including cash;


(b)           Agree to, or assume guarantee, endorse or otherwise in any way be
or become responsible or liable for, directly or indirectly, any material
contingent obligation;


(c)           Make any material capital expenditures;


(d)           Enter into any transaction concerning a merger or consolidation
other than with the other party hereto or liquidate or dissolve itself (or
suffer any liquidation or dissolution) or convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of related transactions,
all or a substantial part of its property, business, or assets, or stock or
securities convertible into stock of any subsidiary, or make any material change
in the present method of conducting business;


(e)           Declare or pay any dividends or make any other distribution
(whether in cash or property) on any shares of its capital stock or purchase,
redeem, retire or otherwise acquire for value any shares of its capital stock or
warrants or options whether now or hereafter outstanding;


(f)           Make any advances or loans to, or investments in any person, firm,
corporation or other business entity not a party to this Agreement;


(g)           Enter into any new material agreement or be or become liable under
any new material agreement, for the lease, hire or use of any real or personal
property; or


(h)           Create, incur, assume or suffer to exist, any mortgage, pledge,
lien, charge, security interest or encumbrance of any kind upon any of its
property or assets, income or profits, whether now owned or hereafter acquired.


ARTICLE X


SECURITIES


10.1     VMII Shares Not Registered. SELLER has been advised that the VMII
Shares have not been and when issued, will not be registered under the
Securities Act of 1933, the securities laws of any state of the United States or
the securities laws of any other country and that in issuing and selling the
VMII Shares to SELLER pursuant hereto, VMII is relying upon the "safe harbor
provided by Regulation 506 of Regulation D of the Securities Act of 1933 for
offers and sales of securities occurring outside the United States ("Regulation
S") under the Act. Resales of the VMII Shares may only be made pursuant to an
effective registration statement or the availability of an exemption from
registration. All certificates evidencing the VMII Shares shall, unless and
until removed in accordance with law, bear a restrictive legend substantially in
the following form:



-17-
 
 

--------------------------------------------------------------------------------

 



The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended, nor any other applicable securities act (the "Acts"),
and may not be sold, transferred, assigned, pledged or otherwise distributed,
unless there is an effective registration statement under such Acts covering
such securities or the Company receives an opinion of counsel for the holder of
these securities (concurred on by counsel for the Company) stating that such
sale, transfer, assignment, pledge or distribution is exempt from or in
compliance with the registration and prospectus delivery requirements of such
Acts.


10.2     Indemnification by VMII. VMII shall indemnify SELLER in respect of, and
hold SELLER harmless against, any and all debts, obligations and other
liabilities (whether absolute, accrued, contingent, fixed or otherwise, or
whether known or unknown, or due or to become due or otherwise), monetary
damages, fines fees, penalties, interest obligations, deficiencies, losses and
expenses (including without limitation attorneys fees and litigation costs)
incurred or suffered by SELLER:


(a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of VMII contained in this
Agreement; and


(b)           resulting from any liability of VMII incurred or resulting from
activities that took place prior to the Closing not disclosed on the VMII
Financial Statements.


10.3     Indemnification by SELLER. SELLER shall indemnify VMII in respect of,
and hold VMII harmless against, any and all debts, obligations and other
liabilities (whether absolute, accrued, contingent, fixed or otherwise, or
whether known or unknown, or due or to become due or otherwise), monetary
damages, fines fees, penalties, interest obligations, deficiencies, losses and
expenses (including without limitation attorneys fees and litigation costs)
incurred or suffered by VMII:


(a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of SELLER contained in this
Agreement; and,


(b)           resulting from any liability of SELLER incurred or resulting from
activities that took place prior to the Closing not disclosed on the EMSI
Financial Statements.


ARTICLE XI


MISCELLANEOUS


11.1     Expenses. Each party shall each pay its own expenses incident to the
negotiation, preparation, and carrying out of this Agreement, including legal
and accounting and audit fees.


11.2     Survival of Representations, Warranties and Covenants. All statements
contained in this Agreement or in any certificate delivered by or on behalf of
VMII or SELLER pursuant hereto, or in connection with the actions contemplated
hereby shall be deemed representations, warranties and covenants by SELLER and
VMII as the case may be, hereunder. All representations, warranties, and
covenants made by VMII or SELLER in this agreement, or pursuant hereto, shall
survive the Closing in a period of two (2) years.

-18-
 
 

--------------------------------------------------------------------------------

 

11.3     Publicity. SELLER and VMII shall not issue any press release or make
any other public statement, in each case, relating to, in connection with or
arising out of this Agreement or the transactions contemplated hereby, without
obtaining the prior approval of the other, which shall not be unreasonably
withheld or delayed, except that prior approval shall not be required if, in the
reasonable judgment of VMII prior approval by SELLER would prevent the timely
dissemination of such release or statement in violation of applicable federal
securities laws, rules or regulations or policies of the Bulletin Board.


11.4     Non-Disclosure. A disclosing party will not at any time after the date
of this Agreement, without the recipient’s consent, except in the ordinary
operation of its business or as required by law, divulge, furnish to or make
accessible to anyone any knowledge or information with respect to confidential
or secret processes, inventions, discoveries, improvements, formulae, plans,
material, devices or ideas or know-how, whether patentable or not, with respect
to any confidential or secret aspects of such party (including, without
limitation, customer lists, supplier lists and pricing arrangements with
customers or suppliers) ("Confidential Information"). The parties will not at
any time after the date of this Agreement and prior to the Exchange use,
divulge, furnish to or make accessible to anyone any Confidential Information
(other than to its representatives as part of its due diligence or corporate
investigation). Any information, which (i)  at or prior to the time of
disclosure by the disclosing party was generally available to the public through
no breach of this covenant, (ii) was available to the public on a
non-confidential basis prior to its disclosure by the disclosing party, or (iii)
was made available to the public from a third party provided that such third
party did not obtain or disseminate such information in breach of any legal
obligation of the disclosing party, shall not be deemed Confidential Information
for purposes hereof, and the undertakings in this covenant with respect to
Confidential Information shall not apply thereto. The undertakings of the
parties set forth above in this Section 11.4 shall terminate upon consummation
of the Closing. If this Agreement is terminated pursuant to the provisions of
Article VIII or any other express right of termination set forth in this
Agreement, the recipient shall return to the disclosing party all copies of all
Confidential Information previously furnished to it by the disclosing party.


11.5     Succession and Assignments and Third Party Beneficiaries. This
Agreement may not be assigned (either voluntarily or involuntarily) by any party
hereto without the express written consent of the other parties. Any attempted
assignment in violation of this Section shall be void and ineffective for all
purposes. In the event of an assignment permitted by this Section, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement except as
expressly set forth herein to the contrary.


11.6     Notices. All notices, requests, demands, or other communications with
respect to this Agreement shall be in writing and shall be (i) sent by facsimile
transmission, (ii) sent by the United States Postal Service, registered or
certified mail, return receipt requested, or (iii) personally delivered by a
nationally recognized express overnight courier service, charges prepaid, to the
following addresses (or such other addresses as the parties may specify from
time to time in accordance with this Section)


(a)           To SELLER:




(b)           To VMII:



-19-
 
 

--------------------------------------------------------------------------------

 

Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address or sent by facsimile transmission, (ii) the tenth business day
following the date deposited with the United States Postal Service or the PRC
Postal Service, as the case may be, or (iii) 72 hours after shipment by such
courier service.


11.7     Construction. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Nevada without giving effect
to the principles of conflicts of law thereof. All parties hereby irrevocably
submit to the exclusive jurisdiction of the any state or federal court sitting
in the state of Nevada for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.


11.8     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.


11.9     No Implied Waiver; Remedies. No failure or delay on the part of the
parties hereto to exercise any right, power, or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.


11.10   Entire Agreement. This Agreement, including the Exhibits and Disclosure
Schedules attached hereto, sets forth the entire understandings of the parties
with respect to the subject matter hereof, and it incorporates and merges any
and all previous communications, understandings, oral or written as to the
subject matter hereof, and cannot be amended or changed except in writing,
signed by the parties.


11.11   Headings. The headings of the Sections of this Agreement, where
employed, are
for the convenience of reference only and do not form a part hereof and in no
way modify,
interpret or construe the meanings of the parties.


11.12   Severability. To the extent that any provision of this Agreement shall
be invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.


11.13   Attorneys Fees. In the event any legal action is brought to interpret or
enforce this Agreement, the party prevailing in such action shall be entitled to
recover its attorneys’ fees and costs in addition to any other relief that it is
entitled.


11.14   Consultants. Each party represents to the others that there is no broker
or finder entitled to a fee or other compensation for bringing the parties
together to effect the exchange.







-20-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


VMII:
Virtual Medical International, Inc.
 
a Nevada Corporation
     
By:
MARC SALLS
     
Marc Salls, President
               
SELLER:
Entertainment Arts Research, Inc.
 
a Nevada Corporation
     
By:
JONATHAN EUBANKS
     
Jonathan Eubanks, President






















-21-
 
 

--------------------------------------------------------------------------------

 



VMII Disclosure Schedule


None



















-22-
 
 

--------------------------------------------------------------------------------

 



SELLER’s Disclosure Schedule


None





















-23-
 
 

--------------------------------------------------------------------------------

 
